Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see part 1.1 of the applicant's Remarks/Arguments, filed 12/10/2020, with respect to the 35 USC § 112 rejections have been fully considered and are persuasive.  The rejections of 06/10/2020 has been withdrawn. 
Applicant's arguments filed 12/10/2020 with respect to the 35 USC § 102 rejections of 06/10/2020 have been fully considered but they are not persuasive. 
Regarding the argument starting on page 8 of the applicant’s remarks regarding the rejection of claim 1, the applicant is seen to argue that the device of Linon does not teach a brace that will attach at a point below the hip and proximate to the knee of the comprised limb. Said arguments state that Linon teaches an exoskeleton brace that is attached above of the hip and that this will not read upon claim 1.  Examiner disagrees. Regarding the argument that the brace is above the hip, annotated figure 1 (below) labels a brace member that is attached to the body and is below the hip. As per annotated figure 1, the labeled brace will be lower than the hip of the user and will be around the knee of the user. Additionally, it is unclear how an ‘exoskeleton style brace’ will disqualify a brace from reading on claim 1, that claims ‘a brace’ for a compromised limb gait system. An exoskeleton will fall under the category of a compromised limb gait system given the appropriate disclosure.  As such, this limitation will not render claim 1, or claims 17 and 20 that have received similar amendments, as allowable. 
Regarding the argument against claim 2, the applicant argues that there is a difference between the stop element of claim 2 and the stop within Linon. It is argued here that the applicant’s hard stop will prevent a backward motion of the swing linkage and will communicate to the patient when the simulated gait motion has been completed for a step. It is also argued that the stop of Linon will not stop the legs of the swing linkage of Linon.  Examiner partially agrees.  Regarding the first argument (the preventing of a backward motion with the communication), it should be noted that claim 2 claims “a hard stop, wherein the hard stop limits the rearward motion of the swing linkage.”  As such, the argument pertaining to the communication to the patient regarding a simulated gait motion is not convincing.  As such, this part of the argument is not seen as being founded in the claims.  However, the Examiner does agree that the hard stop of Linon is for the legs of the wheeled frame and not the legs of the swing linkage. Paragraph [0017] does appear to be referencing the wheel legs instead of the user’s legs for the stop device. 
However, claim 2 is still not viewed as being allowable over all prior art in this case. As stated below, Zoss (US Pub No.: 2015/0351995) does disclose a hard stop in [0032] that is part of an exoskeleton device that will prevent motion of the exoskeleton frame, seen as the leg members of Linon. From here, it stands to reason that the hard stop of Zoss will prevent a rearward motion to an extent as the hard stop will ‘prevent movement past typical ranges of motion’ as per [0032]. Said hard stops will be implemented on the parts of Linon that interface with the legs of the user of Linon.
It would be seen as obvious to one with skill in the art to incorporate the hard stops of Zoss into the device of Linon as the hard stops of Zoss will provide an inherent 
Regarding the applicant’s argument against claim 4 (at the bottom of page 9 into page 10), it is argued that the pseudo foot of Linon is not comparable to the pseudo foot of the pending application as the device of the pending application will act in place of the missing foot whereas the foot of Linon is just a part where the foot is placed on.  Examiner disagrees.  While these distinctions from the device of Linon and the specification of the pending application are apparent, claim 4 claims “a pseudo-foot protruding from the bottom of the brace that mimics the motion of a foot of a prosthetic limb.” There is not enough detail in claim 4 to solely teach that the foot of claim 4 will act in place of a missing foot. However, should claim 4 be amended to state that the pseudo foot is replacing the foot of a user or acting in place of a missing foot, then this argument will have merit and overcome the pseudo foot of Linon. As claim 4 in its current state does not do so, claim 4 is still rejected in view of Linon.
Regarding Section 1.3, for the 35 U.S.C. 103 rejections of claims 8, 9, 11, 12, 14, 18, and 19, the Examiner disagrees with the presented arguments. This is due to the fact that there are still rejections under 35 USC § 102, mentioned above, and that the sum of these arguments revolve around these claims being dependent on claims 1 and . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 10, 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Linon (US PGPub No.: 2019/0015273).
Regarding claim 1, Linon will disclose a medical walker for use by a user with a compromised limb (wheeled walking aid to assist a user’s legs disclosed in the abstract), comprising: a wheeled frame adapted to move along a floor surface (disclosed in the abstract, wheels shown in figure 1a) and support at least a portion of the user's weight (the device will support a portion of the users leg as per the abstract. This is also implied in figure 3b wherein one of the leg members is in the air); and a 

    PNG
    media_image1.png
    399
    580
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 5, Linon discloses the medical walker of claim 1, wherein the compromised limb gait system comprises: a plurality of parallel arms (figure 3a part 2u), 
Regarding claim 6, Linon discloses the medical walker of claim 1, wherein the wheeled frame comprises: a wheeled base (the part connecting 2w to 2l in figure 3a); a support structure protruding upwards from the wheeled base (figure 3a part 2l); and an upper body support (part 1 in figure 2c), attached to the support structure (2l is attached to the support via its connection to 2u), wherein the upper body support is configured to support at least a portion of the user's weight and promote an upright posture in the user (part 1, as per paragraph [0033] will be a load-receiving part with a backrest or seat used to support a person.  As the person is to be walking, the person will be supported in an upright position).
Regarding claim 10, Linon discloses the medical walker of claim 6, wherein the upper body support is an abdominal support (as per [0031], part 1 will be supporting the load of a user of the device.  As per the position of part 1 in figure 3a, this place will also be supporting a load of a user’s abdomen).
Regarding claim 16, Linon discloses a method for using a medical walker by a user with a compromised limb, comprising: positioning the medical walker for attachment to a brace (brace shown above in annotated figure 1) below a hip and proximate to a knee of the comprised limb (as per annotated figure 1, the labeled brace will be lower than the hip of the user and will be around the knee of the user), wherein the brace is attached to the compromised limb of the user (as the device is a walking assist device that has a brace, it stands to reason that the brace shown in annotated figure 1 will support the user’s legs that are detailed in the abstract) and the medical walker comprises: a wheeled frame configured to move on a floor surface (figure 2a shows wheels 2w with a frame to which they are attached to); and a compromised limb gait system attached to the wheeled frame (see figure 1b part 3, which is a joint support as per [0033]. Aiding a disabled person to walk disclosed in [0033]), where the compromised limb gait system is configured to guide the compromised limb of the user through a simulated gait motion (the gait device is designed to allow for a disabled person to walk with assistance from the rest of the device), restricting lateral motion of the compromised limb (as per the drawings, it appears that the legs will only move in one plane. No movement in a different plane is depicted or disclosed); attaching the brace to the compromised limb gait system (the brace is attached via a yoke as per annotated figure 1); and walking, wherein the compromised limb moves in a simulated gait motion (as a disabled user is disclosed as walking in the abstract and paragraph [0033], the limb will move in a gait motion).
Regarding claim 17, Linon discloses the method of claim 16, wherein the wheeled frame comprises: a wheeled base (the part connecting 2w to 2l in figure 3a. .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Linon (US PGPub No.: 2019/0015273) in view of Zoss (US Pub No.: 2015/0351995).
Regarding claim 2, Linon discloses the medical walker of claim 1, wherein the compromised limb gait system comprises: a yoke that connects the brace to a compromised limb gait system (disclosed in annotated figure 1 below), where the brace is connected to the compromised limb of the user (as per [0033], the bracing portion of 
However, Linon by itself does not disclose an instance wherein the medical walker will comprise a hard stop, wherein the hard stop limits the rearward motion of the swing linkage.  Instead, Zoss does disclose a hard stop in [0032] that is part of an exoskeleton device that will prevent motion of the exoskeleton frame, seen as the leg members of Linon. From here, it stands to reason that the hard stop of Zoss will prevent a rearward motion to an extent as the hard stop will ‘prevent movement past typical ranges of motion’ as per [0032]. Said hard stops will be implemented on the parts of Linon that interface with the legs of the user of Linon.
It would be seen as obvious to one with skill in the art to incorporate the hard stops of Zoss into the device of Linon as the hard stops of Zoss will provide an inherent safety benefit to the user of Linon.  As disclosed in [0032], the hard stop will “prevent movememt past typical ranges of movement.” This is seen as beneficial as this will prevent a movement of a patient’s leg and the part of the device interfacing to the leg past what the patient’s body is capable of.  This is seen as being inherently beneficial as this prevention of movement will serve as a means to prevent a user from injuring themselves during use of the device.  As such, one with obvious skill in the art would find it obvious to incorporate the hard stops of Zoss into Linon. 
Regarding claim 3, Linon will disclose the medical walker of claim 2, wherein the brace is configured to conform to the limb of the user and wrap around a circumference of the compromised limb to avoid putting pressure on a surgical site on the compromised limb (as per the definition of a brace, it will conform to a limb of a user around the circumference of the limb to secure it).
Regarding claim 4, Linon discloses the medical walker of claim 3, wherein the brace further comprises a pseudo-foot protruding from the bottom of the brace that mimics the motion of a foot of a prosthetic limb (see annotated figure 1, a pseudo-foot is disclosed that extends from a position below the brace and yoke).
Regarding claim 21, Linon discloses the medical walker of claim 4, wherein the brace includes a passive knee joint with a hinge (this is the joint labeled in annotated figure 1. No actuation of this part is claimed, so it is assumed to be passive) that allows the pseudo-foot to swing from the bottom of the leg brace (see annotated figure 1, a pseudo-foot is disclosed that extends from a position below the brace and yoke).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Linon (US PGPub No.: 2019/0015273) in view of Fellingham (US PGPub No.: 2016/0331626).
Regarding claim 8, Linon discloses the medical walker of claim 6. However, Linon does not disclose an instance wherein the upper body support is a forearm rest. Instead, Fellingham does teach an upper body support comprising a forearm rest (shown in figure 1 as parts 124A and 124b, also disclosed in [0025]).
It would be seen as obvious to incorporate the arm rests of Fellingham into the device of Linon as the device of Linon does not clearly provide an interface for one’s arms.  As the user of Linon is disclosed as being one who is disabled, it would be reasonable to presume that the device of Linon is used to rehabilitate one’s walking. When doing so, it is important to provide a means to allow a user to maintain the correct posture in both the upper and lower body.  As per [0025] of Fellingham, the forearm rests will allow for a user to maintain an upright position to allow them to maintain the necessary walking posture.  As this is something that will provide an obvious benefit to the device in Linon, it will be seen as obvious to one with skill in the art to incorporate the forearm rests of Fellingham into the device of Linon.  
Regarding claim 9, Linon in view of Fellingham will disclose the medical walker of claim 8, wherein Fellingham will disclose that the forearm rest comprises: a left arm rest angled to accommodate the user's left forearm (a left forearm rest that is angled is shown in figure 1 as 124B); a right arm rest angled to accommodate the user's right forearm (a right forearm rest is shown in figure 1 as part 124A); a central portion connecting the left arm rest and the right arm rest (figure 1 part 138); and a plurality of handles extending vertically from the center portion (parts 126A and 126B in figure 1).

Claims 11-12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Linon (US PGPub No.: 2019/0015273) in view of Johnson (US PGPub No.: 2016/0166454).
Regarding claim 11, Linon discloses the medical walker of claim 1. However, Linon does not disclose an instance further comprising an unweighting system attached 
It will be seen as obvious to include an unweighting system like the one found in Johnson into the device of Linon as the unweighting system will, by definition, reduce the weight felt on the legs of a user.  This is seen as being beneficial to Linon as the device in Linon is disclosed as being an assist device for disabled persons, as per [0001]. As such, it will be beneficial to reduce the load via an unweighting as said disabled person’s lower limbs may not be able to sustain the load on them.  For instance, if the user of the device of Linon is disabled due to a lower leg injury, it will then stand to reason that the user of the device does not have enough strength in their lower legs to sustain the weight of the rest of the body.  Here, the unweighting of Johnson will then reduce the load of the rest of the body on the legs, allowing for an assisted walking.  Therefore, one with skill in the art would find the unweighting system of Johnson to be an obvious modification to the device of Linon as it will provide a benefit to the disabled user of Linon. 
Regarding claim 12, Linon in view of Johnson will disclose the medical walker of claim 11, wherein Johnson will teach that the unweighting system is adjustable to change an amount of body weight supported by a user's leg and the compromised limb (adjustment of the unweighting disclosed in [0150] with help of an algorithm).
Regarding claim 14, Linon in view of Johnson disclose the medical walker of claim 12, wherein the unweighting system comprises: a harness (parts 14 which is connected to 58 in figure 28) that attaches to the user during use of the medical walker, a series of pulleys and cables (as per [0060], there is a band and pulley system present in figure 31), where the pulleys and cables suspend the harness from the wheeled frame (the pulleys and cables are part of a differential pressurized suit, part 14, that is used to assist the lifting of a user); and a fastener that connects the cables to the wheeled frame (the band, which is detailed as part 28, will attach to the walking aid via part 28 as per [0115]).
Regarding claim 18, Linon does disclose the method of claim 16. However, Linon does not disclose an instance wherein the wheeled frame further comprises an unweighting system attached to the wheeled frame. Instead, Instead, Johnson does teach an underweighting in a walker device, as detailed in paragraph [0150]. As per [0149], this appears to be done via the spring mechanism 152 that is attached to a waist harness part 14 with securing band 58, as shown in figure 28. This weighting system can then be connected onto the wheeled frame portion of Linon.
Regarding claim 19, Linon in view of Johnson teach he method of claim 18, with Johnson further comprising connecting the user to the unweighting system (this is done via the band part 58 in figure 28 that will connect the user to the walker and the unweighting system).
Regarding claim 20, Linon discloses a medical walker (in the abstract), comprising: a wheeled frame (figure 3b part 2w), wherein the wheeled frame comprises: a wheeled base (the actual wheel at part 2w with the part connecting the wheel to part 
, wherein the swing linkage permits movement in substantially a single plane (as per figures 3a and 3b, the movement of the swing linkage of the leg system only moves in one plane) and connects the yoke to the wheeled frame (the swing linkage in figure 3b will connect the yoke to the wheeled frame part 2u via the stanchion); and a hard stop, wherein the hard stop limits the rearward motion of the swing linkage (stop mechanism to limit the movement of the legs detailed in [0017]).
However, Linon does not disclose an unweighting system attached to the wheel frame. Instead, Instead, Johnson does teach an underweighting in a walker device, as detailed in paragraph [0150]. As per [0149], this appears to be done via the spring mechanism 152 that is attached to a waist harness part 14 with securing band 58, as shown in figure 28. This weighting system can then be connected onto the wheeled frame portion of Linon.
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Linon (US PGPub No.: 2019/0015273) and Johnson (US PGPub No.: 2016/0166454) in view of Karlovich (US PGPub No.: 2015/0075575).
Regarding claim 13, Linon in view of Johnson disclose the medical walker of claim 12. However, they do not disclose an instance wherein the unweighting system comprises: a seat; and a seat link that attaches the seat to the wheeled frame at an adjustable height and allows the seat to move laterally. Instead, Karlovich discloses a seat (part 1 in figure 2a) that is adjustable (as per paragraph [0016]). It stands to reason that this can be used in place of the harness of Johnson that is a part of Johnson’s underweighting system
It would be seen as obvious to incorporate a seat like the one in Karlovinch into the combination of Linon and Johnson as using a seat will be an alternative way to secure a user to a walker.  As per the abstract, the walking seat will couple to the frame of the walker and transfer the user’s weight into the frame.  This, combined with the spring system of Johnson, will provide a selective underweighting system that will allow a user to sit while operating the walker. As both a seat and a harness will be used to secure a user to a walker to transfer a load, one with skill in the art would find it obvious to replace the harness within Johnson with a seat that is shown in Karlovich as the seat and harness are seen as functional equivalents. 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 15, Linon (US PGPub No.: 2019/0015273), Johnson (US PGPub No.: 2016/0166454), of Fellingham (US PGPub No.: 2016/0331626), Karlovich (US PGPub No.: 2015/0075575), as well as a new reference Maggu (US PGPub No.: 2019/0216674) were seen as being the best possible combination to teach this claim.  However, this combination of references still will not teach an instance wherein the fastener is adjustable by a hydraulic system and the hydraulic system comprises: an electric motor, a hydraulic pump powered by the electric motor; a piston cylinder, wherein the hydraulic pump directs hydraulic fluid to control displacement of the piston cylinder; and a bladder accumulator, wherein the hydraulic pump directs the hydraulic fluid into the bladder accumulator and the bladder accumulator supplies a constant pressure to the piston cylinder and the hydraulic pump. As such, claim 15, when written in independent form incorporating the limitations of claims 14, 12, 11, and 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/SUBA GANESAN/Primary Examiner, Art Unit 3774